I concur in the result, on the ground that there was evidence of waiver, as pointed out by the Chief Justice. But I do not agree that defendant could not have the benefit of the tender without pleading it. In cases like this, the burden of proving waiver is on the plaintiff (Spann v. Insurance Co.,83 S.C. 262, 65 S.E. 232); and plaintiff may prove it in reply (Copeland v. Assurance Co., 43 S.C. 26, 20 S.E. 754), and, of course, without pleading it. Moreover, that question is not raised by the exceptions, and its decision is not necessary to the case.
MR. JUSTICE FRASER concurs in the opinion announced by MR. JUSTICE HYDRICK.